 ONE STOP IMMIGRATION & EDUCATION CENTER 413One Stop Immigration and Education Center, Inc. and International Union of Electronic, Electri-cal, Salaried, Machine and Furniture Workers, AFLŒCIO, District 11 and Hector Alvarado.  Cases 21ŒCAŒ32068 and 21ŒCAŒ32280  December 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND BRAME On February 16, 1999, Administrative Law Judge Mary Miller Cracraft issued the attached decision. The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Re-spondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified below.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, One Stop Immigration and Education Center, Inc., Los Ange-les, California, its officers, agents, successors, and as-signs, shall take the action set forth in the Order as modi-fied. 1. Substitute the following for paragraph 2(a). ﬁ(a) Within 14 days from the date of this Order, offer Hector Alvarado and Gumaro Oviedo-Flores full rein-statement to their former jobs or, if those positions no longer exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights or privileges previously enjoyed.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge.                                                            1 The Respondent has excepted to some of the judge's credibility findings. The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the recommended Order to provide the usual rein-statement remedy for employee Gumaro Oviedo-Flores. In compliance, the Respondent will have the opportunity to prove that Gumaro Oviedo-Flores is not entitled to reinstatement because of alleged mis-conduct occurring after his unlawful discharge. See Marshall Durbin Poultry Co., 310 NLRB 68, 70 (1993), enfd. in pertinent part 39 F.3d 1312 (5th Cir 1994). As stated by the judge, this issue was not fully litigated at the hearing. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT interrogate you about activities on behalf of the International Union of Electronic, Electrical, Sala-ried, Machine and Furniture Workers, AFLŒCIO, District 11, threaten you with unspecified reprisals unless you cease engaging in union activities, and offer to reinstate an employee if the employee stops engaging in union activities. WE WILL NOT transfer or discharge you because you engage in union or protected concerted activities. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of your rights pursuant to Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer Hector Alvarado and Gumaro Oviedo-Flores full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights or privileges previously enjoyed. WE WILL make Hector Alvarado and Gumaro Oviedo-Flores whole for any loss of earnings and other benefits suffered as a result of their discharges, less any net in-terim earnings, plus interest. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any reference to the unlaw-ful transfer and discharge of Hector Alvarado and the unlawful discharge of Gumaro Oviedo-Flores, and WE WILL, within 3 days thereafter, notify each of them in writing that this has been done and that the transfer and discharges will not be used against them in any way.   ONE STOP IMMIGRATION AND EDUCATION CENTER, INC.   330 NLRB No. 68  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 414 Eric M. Carr, Esq
., for the General Counsel
. Alfred Klein, Esq. (Klein & Rosenbaum), 
of Glendale, Califor-
nia for  the Respondent
. Jaime P. Martinez, 
Secretary-Treasurer, for the Union
. DECISION STATEMENT OF THE 
CASE MARY MILLER CRACRAFT
, Administrative Law Judge. This 
case was tried in Los Angeles,
 California, on July 21Œ24 and 
28Œ30, 1998. The charge in Case 21ŒCAŒ32068 was filed by 
International Union of Electronic, Electrical, Salaried, Machine 
and Furniture Workers, AFLŒCIO, District Eleven (the Union) 
on May 21, 1997.
1 The charge in Case 21ŒCAŒ32280 was filed 
by Hector Alvarado on September 18. The consolidated com-
plaint was issued January 30, 
1998. The complaint alleges the 
unlawful transfer and termination of Hector Alvarado, the un-
lawful  termination of Guma
ro Oviedo Flores, and several 
threats, an interrogation, and an unlawful offer of reinstatement 

conditioned on cessation of union activities. 
All parties were afforded full opportunity to appear, to intro-
duce relevant evidence, to examine and cross-examine wit-
nesses, and to argue the merits 
of their respective positions. On 
the entire record, including my observation of the demeanor of 
the witnesses,
2 and after considering the briefs filed by counsel 
for the General Counsel and for Respondent, I make the follow-
ing FINDINGS OF FACT
 I. JURISDICTION AND LABOR ORGANIZATION STATUS
 Respondent is a not for profit California corporation provid-
ing social services. It has facilities in the States of Washington, 
Oregon, and California. In the Los Angeles area, its main office is located at 3600 Whittier Boulevard. During the 12-month 
period ending December 31, 1997, a representative period, 
Respondent received gross revenues in excess of $250,000 and 
purchased goods and services which originated outside the 

State of California but were purchased within the State from a 
vendor who received such goods or
 services directly from out-
side the State. Respondent admits and I find that it is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Facts 
1. Background Respondent provides immigratio
n and naturalization services 
in the greater Los Angeles area where it maintains several fa-
cilities including Rancho Domi
nguez, Cesar Chavez, Long 
Beach, and Whittier Boulevard, the main facility. Juan Jose 
Gutierrez has been executive director for about 13 years. Dur-
ing the relevant time period 
Martha Sanchez 
was program man-
                                                          
                                                           
1 All dates are in 1997 unless otherwise indicated. 
2 Credibility resolutions have been made based on a review of the 
entire record and all exhibits in th
is proceeding. Witness demeanor and 
inherent probability of the testimony 
have been utilized to assess credi-
bility. Testimony contrary to my fi
ndings has been discredited on some 
occasions because it was in conflict with credited testimony or docu-
ments or because it was inherently 
incredible and unworthy of belief. 
ager and functioned as controlle
r and her husband, Jose Jacques 
(Pepe) Medina, was associate director.  
In general, the board of direct
ors and its executive director 
consider themselves pro-organized labor. Many of their activi-
ties are coordinated with labor 
organizations and some of the 
members of the board of directors are affiliated with labor or-
ganizations. In March 1997, the 
Union began an organizational campaign. Initially the Union was allowed to meet with em-
ployees at the main facility. In April, Office and Professional 
Workers International Union, Local 537, AFLŒCIO began a 
campaign. A Stipulated Election Agreement was executed on 
April 29, 1997. Both Unions appeared on the ballots which 
were mailed on May 19. As a result of the election, the Union 
was certified to represent a wall to wall unit of Respondent™s 
employees. Although negotiations we
re contentious at times, Respondent and the Union even
tually executed a collective-
bargaining agreement.  
2. Gumaro Oviedo-Flores In February 1990, Gumaro Ov
iedo-Flores began working for 
Respondent as a file clerk. He
 was discharged on April 28, 
1997. His position at that time wa
s program analyst which in-
volved handling immigration ca
ses and performing some com-
puter and accounting functions. 
His immediate s
upervisor was Martha Sanchez. During the fa
ll of 1996, Executive Director Gutierrez was in Washington, D.C. During his absence, San-chez and Medina were in charge. 
On September 21, 1996, Sanche
z suspended Oviedo-Flores for 1 week and then transferred him to the Rancho Dominguez 
facility. This discipline was imposed for engaging in a fight 
with coworker, Eduardo Castro. The fight occurred at the Whit-
tier facility, where both employees worked, on September 18, 
1996. During the course of the fight, Oviedo-Flores bit Castro™s 
thumb and butted Castro™s nose with his head. Castro pulled 
Oviedo-Flores™ hair. They exchanged punches.  
Sanchez interviewed Oviedo-Flor
es before imposing the dis-cipline. Oviedo-Flores and Castro testified substantially in 

agreement to the details of the fight. Castro added that his nose 
bled ﬁa lotﬂ and required three trips to the hospital. In any 
event, both Castro and Oviedo-Flores agreed that the fight was 
provoked by a remark Castro made about Oviedo-Flores™ wife. 
Sanchez told Oviedo-Flores that the remark was insufficient 
reason to engage in a fight.
3 In mid-January 1997, Oviedo-
Flores was transferred back to the Whittier facility after confer-
ring with Castro to ensure that he was comfortable in Oviedo-
Flores™ presence, providing an apology letter to his coworkers, 
and agreeing to a 4- to 5-month probation.
4  3 The employee warning notice stated that the violation was severe. 
Even though there had been no prior discipline of Oviedo-Flores, this 
warning was given as a third warning. Should the incident occur again, 
Oviedo-Flores was warned that he 
would be discharged. However, the 
warning notice continues, because th
ere were no known prior offenses, 
because Castro decided not to prosecute, and because Oviedo-Flores 
was a committed worker, he was not discharged immediately. 
4 Castro disagreed with these facts.
 He stated that Oviedo-Flores was in Rancho Dominguez for only a few weeks and then began working at 
Whittier Boulevard again. He testified that he told Sanchez that this 
made him uncomfortable. I discredit Ca
stro™s testimony in this regard. 
Castro was not able to place dates very well and it was necessary for 
counsel to lead him in order to e
licit testimony. Moreover, the memo-
randum of apology written by Oviedo-Flores on January 23, 1998, 
corroborates his testimony that he 
transferred back to Whittier around 
that date.  ONE STOP IMMIGRATION & EDUCATION CENTER 415According to Gutierrez, he did not learn of the fight between 
Oviedo-Flores and Castro until early March when his brother 
Zeke called to complain about another matter involving Re-
spondent and mentioned the fight. Zeke told Gutierrez to ask 
their cousin Emilia Arellano, who worked for Respondent, for 
the details. In mid-March, when Arellano came to his office to 
discuss a personal matter, Gutierrez questioned her about the 
fight. He explained that he did not speak with her sooner after 
learning of the fight in early 
March because he, ﬁwas involved 
doing any number of other things, including probably having to 
go to Sacramento on funding matters.ﬂ Through Arellano, 
Gutierrez confirmed his brother™s news about the fight and 
immediately contacted Mario Vasquez, president of the board, 
and related the events of the 
September 18, 1996 fight. Vasquez 
told Gutierrez that he thought this was a very serious problem 

due to potential liability. Gutier
rez promised to keep Vasquez 
informed.  I do not credit Gutierrez, testimony regarding the timing of 
his knowledge of the fight. It is 
true that he was in Washington, D.C., when the fight occurred. Ho
wever, he was in daily touch 
with his office during his absence. He most often spoke with Sanchez and Medina. Neither of
 these witnesses testified. 
However, three witnesses credibly testified that they discussed 

the fight with him prior to March. Maria Leticia Urias who 
functioned as receptionist durin
g September and October 1996, 
spoke with Gutierrez who told her that he knew about the fight 
between Oviedo-Flores and Castro and everything had been 
taken care of. According to Urias, on Gutierrez™ return in No-
vember 1996 he stated ba
sically the same thing.
5  Andres Gonzales, counselor in the Cesar Chavez office, had 
a conversation with Gutierrez in
 November. They initially 
spoke about the march in Wash
ington, D.C. Then Gutierrez 
asked Gonzales what he knew about the fight between Oviedo-
Flores and Castro. Gonzales res
ponded that he knew as much as 
Gutierrez in that he was not pres
ent during the fight. Rather, he 
was at the Cesar Chavez facility when it happened. 
According to Irma Torres, in 1996 or January 1997, 
Gutierrez came to her home to drop off a mutual friend, Fran-
cisco Barbla Alejandre. While Gutierrez was there, he told 
Torres that Oviedo-Flores had fought with Castro and, as a consequence, Oviedo-Flores had been transferred to Rancho 
Dominguez. Torres opined that this seemed more like a reward 
than a penalty because Rancho Dominguez was a very well run 
office.6                                                            
                                                                                             
5 Urias resigned her employment 
with Respondent after being ac-
cused of stealing files. Urias belie
ved that the accusation was unjust. 
She filed an unfair labor practice 
charge because she thought the accu-
sation was due to her union activity. Urias stated that she was ex-
tremely upset about bei
ng terminated. Urias™ daughter was also termi-
nated by Respondent in April 1998. Urias was upset by this as well 

because she did not believe it was fair. After Urias was terminated, she 
began a business dealing with immi
gration and income tax. Her busi-
ness is located in Downey, California.
 Urias impressed me as a truthful 
witness. She admitted she was upset 
when she was fired. However, I do 
not find that this biased her testimony. 
6 Alejandre testified that he reca
lled being dropped off by Gutierrez 
but he disagreed that Torres and 
Gutierrez spoke about Oviedo-Flores. 
He testified that he was present dur
ing their entire conversation and at 
no time was Oviedo-Flores discussed. I credit Torres over Alejandre 
regarding this conversation. Torres impressed me as an especially 
credible witness who had no reason to embellish or manufacture testi-
mony. Alejandre, on the other hand, 
currently is employed by Respon-
dent and shares a home with its executive director. I also view with 
On March 21, Oviedo-Flores and others recommended to the 
board of directors that Execut
ive Director Gutierrez be dis-
charged. The basis for this recommendation was, ﬁhis lack of 
respect to the charge that has been given [him], acting in an 
irresponsible manner and alienated in playi
ng a consequent role 
with the movement and the fight for our community.ﬂ The rec-

ommendation further noted repeated instances of abuse of em-
ployees. 
At the next board meeting, 
on March 27, Gutierrez informed 
the entire Board of the Oviedo-Flores/Castro fight. He was 
instructed by the Board to make a thorough investigation and 
report back at the next board meeting. 
On April 9, Oviedo-Flores signed a union authorization card. 
He was an open and active union advocate in that he distributed 
authorization cards to other 
employees, discussed the Union 
with other employees, wore uni
on buttons, caps, and T-shirts, 
and had a bumper sticker on his car and office door. Many em-
ployees in addition to Oviedo-Fl
ores had union bumper stickers 
on their cars and office doors. 
Six or seven other employees 
wore union insignia to work. 
On April 22, Gutierrez sent a memorandum to Sanchez ask-
ing for a report about the fight. 
He explained that the delay 
between being directed on Marc
h 27 to investigate and April 
22, when he began investigatin
g, was ﬁprobablyﬂ because he 
had to deal with fiscal and grant matters and was in Sacramento 

a great deal of time. Gutierrez™ calendar reflects that in March 
and April, he took four  business trips. In addition, the board 
directed him on March 27 to find 
a forensic accountant to look 
into allegations of misappropriation of funds on the part of 
Sanchez and Medina. This also occupied his time. 
On April 22, Oviedo-Flores received a letter from Executive 
Director Gutierrez stating that he had recently learned of an 
altercation between Oviedo-Flores and Castro. Gutierrez re-
quested that Oviedo-Flores inform Gutierrez in writing regard-
ing the details of the altercation no later than April 24, the date 
of the next board of directors meeting. Oviedo-Flores re-
sponded stating that he believed it was very suspicious that 
Gutierrez was only now investiga
ting a well-known altercation. 
He suggested that it was because
 of union activities that Gutier-
rez was interested in the altercation and referred Gutierrez to 

his personnel file for further explanation. Gutierrez assisted 
Castro in writing the details of the fight in a memorandum 

dated April 24.  Oviedo-Flores was discharged on April 28 for 
engaging in the altercation with Castro.  
The board of directors was consulted throughout the process 
of investigating the fight in April. They fully supported Gutier-
rez™ decision to discharge. At 
the time of the discharge, the 
board of directors was aware th
at Oviedo-Flores was involved 
in organizing the Union. One of the members of the board, 
Fabian Nunez, was aware of the fight because he had heard 
about it in talking with employ
ees of Respondent. He could not 
remember when he learned of the fight. However, there is no 

dispute that board members were aware that the fight had not 
been a recent fight. 
Irma Torres recalled a telephone 
conversation with Gutierrez 
in May
7 in which Gutierrez asked Torres whether Oviedo-
 skepticism his assertion that he heard every word spoken during the 15-
minute conversation am
ong four individuals. 
7 Although Torres asserted that the conversation was in May, it was 
in connection with hiring a forensic 
accountant to look into matters of 
alleged financial wrongdoing by Sanchez and Medina. I note that the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 416Flores would be able to file an NLRB charge if Gutierrez dis-
charged him. Torres asked what 
the reason for discharge would 
be. Gutierrez responded that th
e fight was the reason. Torres 
advised Gutierrez that she thought it would look very suspi-
cious due to the union organizing campaign. Gutierrez re-
sponded that he would tell the NLRB that he had just learned of 
the fight.  He further stated that he did not believe that Oviedo-
Flores and Alvarado were loyal to him because they were sup-
porting Martinez™ union. 
I do not credit Gutierrez™ testimony that he learned of the 
fight from his brother in Ma
rch. Although Gutierrez was an 
articulate, intelligent witness, it strains belief to find that after 
consulting the office daily during his absence in the fall of 
1996, he was not informed of the fight at headquarters. Numer-
ous witnesses testified credibly that Gutierrez was aware of the 

fight long before the spring of 1997. In addition, neither 
Gutierrez brother nor cousin was called to corroborate his tes-
timony. Moreover, even were I to credit Gutierrez™ version of 
the timing of his knowledge regarding the fight, his delay in 
acting on the information until after the advent of union activity 
at the facility suggests that th
e timing of his knowledge of the 
fight was inconsequential while 
the timing of learning of union 
activity directly correlates to 
the discharge of Oviedo-Flores. 
3. Hector Alvarado 
Hector Alvarado began working for Respondent in 1986 and 
was discharged on May 28, 1997. 
At the time of his discharge, 
he was site director at the Rancho Dominguez facility. Accord-
ing to Alvarado, his duties consisted of opening, closing, and cleaning the facility, assisting 
customers, answering the phone, 
attending citizenship fairs, and 
taking reports and revenue to 
the central office. Alvarado was considered by management to 

be somewhat obnoxious and confrontational throughout his employment.  The president of th
e board of directors stated he, 
ﬁhad a history of basically ignoring the board and being totally 
insubordinate.ﬂ Alvarado had neve
r been disciplined for these 
actions. 
In March, Alvarado distributed
 authorization cards and dis-cussed unionization openly with ot
her employees at the Rancho 
Dominguez facility and at the Whittier Boulevard office. Cesar 

Chavez, site director, Rudy Sanchez recalled that Alvarado 
came to his home several times to discuss the Union.
8                                                                                              
                                                           
board requested that Gutierrez find such an accountant at their meeting 
in March. 
8 Important to Respondent™s defense 
is the additional fact that San-
chez testified that Alvarado was accompanied by Associate Director 
Pepe Medina on these occasions. Sanchez testified that on an unspeci-
fied date, Alvarado and Medina came 
to his home to discuss the Union, 
ﬁBut I think that they had aŠI fe
lt that they had another ulterior movement, you know, motive that. . . .  I guess they wanted me to go 

against the administration which I di
dn™t think it was necessary.ﬂ Later 
Sanchez said, ﬁWell, it seemed to me
 that there was a power struggle, 
you know, that was being headed by Pe
pe at that time.ﬂ Counsel for the 
General Counsel strenuously objected to this testimony as hearsay, 

because it lacked foundation, a
nd because it constituted subjective 
opinion. The testimony was admitted to show it was said (to the extent 

actual conversation was part of the 
testimony) but not for the truth of 
the matters asserted therein. In later general testimony, Sanchez re-
sponded affirmatively to, ﬁIn your
 experience with [Alvarado and 
Oviedo-Flores] during this period and 
afterwards, did they continue to 
attack Juan Jose Gutierrez personally?ﬂ
 I do not give the totality of this 
testimony any weight due to the 
vague generalities and subjective con-clusions elicited by leading questions. 
a. Alleged interrogation 
On April 21, Alvarado attended a meeting in the independ-
ence room at the Whittier Boulevard office. Gutierrez asserted 
to the approximately 20 assembled employees, according to 
Alvarado, that they were being 
deceived by the Union. Gutier-
rez told employees there was a better union. He also asked 
employees who was on the organizing committee for the 
Union. Alvarado responded that 
this was always the first ques-
tion asked by management du
ring a union campaign and the 
purpose was not to award prizes but to fire the members of the 
committee. Gutierrez responded th
at he had a right to know. 
Another employee, Rafael Barajas, asked Gutierrez if he was 
prounion. Gutierrez responded that he was prounion but when 
asked further whether he would sign a union contract, Gutierrez 
stated that he would not. Rafael Barajas and Andres Gonzales 
corroborated Alvarado™s testimony regarding interrogation at 
this meeting.
9 Gutierrez denied that he ever supported one un-
ion over the other. However, he
 did not deny requesting the 
names of the organizers.
10 In mid-April, Alvarado requested vacation leave to begin on 
April 28 and conclude on June 6. During this time, Alvarado 

intended to work at the Whittier Boulevard office at the request 
of personnel there who needed his assistance for disabled citi-
zenship applicants. His vacation request was approved by Me-
dina. In about mid-May, Gutie
rrez asked Alvarado why he was 
working at the Whittier Boulevard facility. Alvarado explained 
that he was helping with disabled citizenship applications. 
By memorandum of May 19, Al
varado and 22 other employ-
ees petitioned the board of directors for specific solutions to 
various work place problems. One of the solutions sought was a 
collective-bargaining agreement with the Union. Another was a 
full investigation of allegations of sexual harassment by 
Gutierrez. The board of direct
ors responded, specifically ad-
dressing the response to Yolanda 
Santoyo and Hector Alvarado. 
The response indicated that it would be unlawful to bargain 
with the Union until it was certified. As to the remaining ﬁgro-
cery list,ﬂ the board of directors declined to accommodate the 
request because their agenda was too lengthy already. The re-
sponse also indicated that Alvarado™s presence at the meeting 
was urgently required because he
 allegedly signed a lease for a 
new facility at Ra
ncho Dominguez without board or executive 
director approval.  9 Barajas was discharged on Dece
mber 19, 1997. He was angry 
about his discharge and believed that
 it was unfair. However, I do not 
find that this anger influenced his testimony regarding the April 21 
meeting, or his later testimony 
about the May 27 meeting. Barajas 
appeared to be a straight forward, credible witness. 
10 Respondent presented witnesses Rudy Sanchez, Juanita Quintaro, 
and Graciela Gonzales, all of whom recalled the same meeting in the 
independence room. Sanchez testified 
 that Alvarado and others were 
disruptive during the meeting. They yelled requests that Gutierrez 
recognize the Union. According to Sanchez, Gutierrez responded that it 
was up to the workers to choose the Union. According to Sanchez, 
Quintaro, and Gonzales, Gutierrez did not express any preference for 
one union over the other during this meeting. However, none of them 
testified regarding whether the alleged interrogation occurred. Because 
there is no direct conflict in the testimony of the General Counsel™s and 
Respondent™s witnesses on the allege
d interrogation, it is unnecessary 
to resolve the credibility conflict regarding preference of one union over another. 
 ONE STOP IMMIGRATION & EDUCATION CENTER 417b. Alleged threat of 
unspecified reprisals 
On May 22, Alvarado and Andr
es Gonzales, a fellow em-
ployee, spoke with Gutierrez by 
the water fountain at the Whit-tier Boulevard facility. Accord
ing to Alvarado and Gonzales, 
Gutierrez stated that he was ti
red of the union campaign and if 
Alvarado did not halt the campaign, Gutierrez was going to 
ﬁfuckﬂ11 him. Alvarado responded that Gutierrez was not sup-
posed to intimidate employees. Gonzales joined Alvarado, tell-

ing Gutierrez that his comment was a violation. Gutierrez told 
Gonzales he was not speaking to him. Gonzales corroborated 
Alvarado™s testimony regarding 
this conversation.  Gutierrez 
did not deny this conversation. 
c. Alleged unlawful transfer 
On Friday, May 23, Gutierrez told Alvarado that he was 
sending him to the Long Beach office. Alvarado protested that 
he was on vacation. Gutierrez reit
erated that he was ordering Alvarado to report to the Long Beach office on Monday. Alva-
rado told Gutierrez he thought he was being sent to Long Beach 
because of the Union. Gutierrez did not respond. 
At 9 a.m. on Memorial Day, 
Monday, May 26, Alvarado re-
ported to the Long Beach facility. Long Beach is staffed by 
volunteers who are not Respondent™s personnel and the facility 
does not have uniform opening and closing times according to 
Alvarado. At 9 a.m., when Alva
rado arrived, the facility was 
closed. He testified that he re
mained outside for 2 hours. When 
no one arrived, he left and return
ed the following day at 9 a.m. 
and again waited for 2 hours and no one arrived.  
d. Alleged threat of 
unspecified reprisals 
At this point, Alvarado went to the Whittier Boulevard facil-
ity and spoke with Gutierrez at about noon.
12 Gutierrez inquired 
why Alvarado was not at Long Be
ach. Alvarado retorted that 
Long Beach was not open. Gutierrez called the facility and then 
accused Alvarado of lying, stating that Alvarado had not been 
at Long Beach.
13 Alvarado protested that he had reported to 
Long Beach. Gutierrez said that 
he was, ﬁgetting tired of all 
this. If you don™t behave about everything that is happening 
something can happen to you.ﬂ Al
varado asserted that Gutierrez 
was threatening him. Gutierr
ez responded that he had had 
enough and would take Alvarado to Long Beach himself. Alva-

rado declined the invitation stating 
that he did not want to ride with Gutierrez in light of the threat. Gutierrez told Alvarado to, 

ﬁget out of here.ﬂ Maria da la Luz Quezada testified that she was a volunteer at 
the Long Beach office. On May 27, Gutierrez  told her that 
Alvarado would be reporting to that
 office to assist them. On 
                                                          
                                                           
11 This conversation was in Spanish. Alvarado testified that the par-
ticular epithet utilized, ﬁis a dirty wo
rd like, something like fuck me but 
not quite.ﬂ 
12 Board Member John Fernandez testified that Alvarado and Felipe 
Aguirre came to his office on May 27. He thought they arrived some-
time in the morning and stayed for about 15 minutes. The reason for 
their visit was to protest Gutierrez actions regarding the Union and to 
ask for his support. Fernandez™ testimony regarding their remarks was 
extremely vague and he did not recall th
e time of day of their visit with 
certainty. Nevertheless, Respondent claims, relying on this evidence, 

that Alvarado could not have reported to Long Beach and also been in 
Fernandez™ office. The evidence does not present as strong a case as 
Respondent claims. I cannot make such a conclusion when it appears to 
me that the two events are not mutually exclusive. 
13 Gutierrez agreed that he had calle
d the facility at 10:30 a.m. and 
no one answered. 
May 28, Gutierrez called and as
ked if Alvarado had reported. 
Luz Quezada, who had gone to the bank for awhile that day, 
conferred with two other associates who were present while she 
was at the bank. She told Gutierrez that Alvarado had not re-
ported. Interestingly, according to Luz Quezada, the hours at 
Long Beach are posted on the door. They are 11:30 a.m. to 7:30 
p.m. However, there is no evidence that Alvarado saw this sign 
and there is no evidence that Alvarado was told that Long 
Beach differed from Whittier or Rancho Dominguez, both of 
which open at 9 a.m. Luz Quezada recalled that she reported to 
work on Monday, May 26, 1997 (M
emorial Day) at 10 a.m. but 
did not open until 11:30 a.m.
14  On the following day, May 28, Gutierrez discharged Alva-
rado for insubordination in failing to report to Long Beach
15 and in his dealings with Gutier
rez and the board of directors. 
The board of directors was aware of the decision to discharge 

Alvarado and was aware that 
Alvarado was a unionist. Alva-
rado had never been disciplined prior to this time.
16 According to Gutierrez and board member, John Fernandez, who was pre-
sent at the time when Alvarado 
received his discharge notice, 
Alvarado threw the discharge notice on Gutierrez™ desk and 
told Gutierrez that he was not God and could not decide 
whether to discharge Alvarado.  
e. Alleged offer to reinst
ate if employee refrains from           
union activity A meeting followed between Jaime Martinez, secretary-
treasurer of the Union, Jose Ja
cques Medina, Andres Gonzales, Alvarado, and Gutierrez. Martin
ez asked the reason for Alva-
rado™s discharge. Gutierrez responded that Alvarado had failed 
to report to Long Beach. Martinez disagreed and told Gutierrez 
he needed to reinstate Alvara
do. Gutierrez responded that he 
wanted to speak to Alvarado alone but since everyone was 

present, he would tell them what he wanted to do:  
 I want to make a deal with you. We are going to draw a 
document in which you will be 
resigning entirely but we are 
not going to date it. If you behave and don™t campaign any 

more I will put away that document and I will never take it 
out. But if you don™t change and continue with your Union 
campaign I will date it and make it effective. 
 Gutierrez asked Alvarado to thi
nk it over before responding. 
However, Alvarado said he might
 as well sign his life away. 
Alvarado, Martinez and Gonzales testified consistently regard-
ing this meeting.
17 Gutierrez denied that he attempted to make a 
 14 In a second report dated February 13, 1998, Luz Quezada added 
that Alvarado asked her to tell Gutierrez that he had reported to Long 
Beach but she refused to state this
 to Gutierrez. I do not credit this 
testimony or the testimony that the hours at Long Beach are posted and 
regular. In any event, it is clear th
at Alvarado was unaware of any such 
regular hours and it is also clear that Alvarado could easily have been 

in the parking lot and 
Luz Quezada could have b
een totally unaware of his presence if he did not repeatedly attempt to knock on the door. 
15 Juanita Quintaro testified that 
she spoke to Alvarado after his dis-
charge and Alvarado told her that the reason he was discharged was 
because he refused to apologize to Gutierrez. Alvarado asserted that 
Gutierrez was told that Alvarado 
had not reported to Long Beach. However, Alvarado told Quintaro 
that he did report to Long Beach. 16 Alvarado recalled that in 1990, a coworker reprimanded him for 
his activities while filing. 
17 Juanita Quintaro testified that 
Alvarado told her he could get his 
job back if he apologized to Gutierre
z for disrespecting him. According 
to Quintaro, Alvarado said he would not apologize. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 418deal. He recalled telli
ng Alvarado that if the discharge being on 
his record was a problem, Gutierrez would be willing to allow 
Alvarado to resign. According to Gutierrez, Alvarado re-
sponded that he would not resign but he would be willing to 
sign a blank sheet of paper. Guti
errez testified that at no time 
did anyone raise the issue of Alvarado being on vacation. How-
ever, Gutierrez recalled another meeting at a later time when 
Martinez told him that Alvarado had been on vacation when he 
was discharged.
18  At 6 p.m. on May 28, about 30 to 40 employees attended the 
board of directors meeting at the Whittier Boulevard facility. 
The employees were given a place on the agenda at 8 p.m. Ac-
cording to Alvarado, Barajas, 
and Gonzales, Yolanda Santoyo 
asked Mario Vasquez, the president of the board, why the 
board™s response to the May 19 memorandum signed by 23 
employees was addressed only to
 her and Alvarado. Vasquez 
responded that it was sent to them because they were the lead-

ers of the union campaign. Discussion ensued about the elec-
tion.19 B. Analysis Before addressing the specific 
allegations involved herein, it 
is necessary to resolve two ar
guments advanced by Respondent. 
1. Credibility 
Numerous credibility resolutions have been noted throughout 
the recitation of facts. Howeve
r, a few additional observations 
are warranted. Respondent introduced payroll records that indi-

cated that Alvarado was not on vacation during the payroll 
periods ending April 25, May 9 and 23. None of these records 
indicated that Alvarado was pa
id vacation pay. The payroll 
records for the period ending June 6 indicate that Alvarado was 
paid vacation pay. Respondent 
argues, however, that Sanchez 
submitted this vacation request following Alvarado™s discharge 
in order to discredit Gutierre
z. Neither Sanchez nor Medina 
testified. I have only Respondent
™s counsel™s assertion and his 
leading questions to witnesses to rely upon in finding that there 
was a scheme to get rid of Gutierrez and that Sanchez and Me-
dina spear headed this scheme and enlisted Alvarado and 

Oviedo-Flores to that end. There is absolutely no evidence to 
indicate that Sanchez submitted
 a vacation request form after 
the fact in order to discredit 
Gutierrez. Respondent™s argument 
is pure speculation. Accordingly, I find that Alvarado was on 
vacation at the time of his discharge.  
In addition, the payroll records indicate that Martha Sanchez 
authorized a payment of accumulated sick leave to Alvarado in 
the amount of $3480 on July 8. Similarly, payroll records indi-
cate that Oviedo-Flores was paid a bonus of $92, plus 96 hours 
of accumulated sick leave, 80 hours of regular time, and 20 
days of vacation during payroll pe
riods following his discharge. 
These payments were authorized by Sanchez. In all, the con-
troller who replaced Sanchez, Mario Villa, found about 10 in-
stances in which Sanchez had au
thorized payments of vacation 
or sick pay to Alvarado, Oviedo-Flores, and others which Villa 
believed were contrary to Re
spondent™s policies. Respondent 
attacks the credibility of Oviedo-Flores, and Alvarado arguing 
                                                          
                                                           
18 Gutierrez denied that he said he would take Alvarado back if he 
would quit his union activities. I cred
it Alvarado, Martinez, and Gonza-
les regarding the meeting™s events. 
19 During the course of the discu
ssion, all parties agree that the 
president of the board called Alvarado a ﬁshit eaterﬂ on several occa-
sions. 
that these payments were contrary to the policies manual which 
specifically prohibits payment of accrued sick leave. Thus, 
Respondent argues the testimony of Oviedo-Flores and Alva-
rado has been purchased by Sanchez and her husband Medina 
in order to further their attempts to remove Gutierrez from his 
position as executive director. Neither Sanchez nor Medina 
testified. I refuse to speculate regarding the meaning of the 
payments of sick leave. I specifically find that Respondent has 
failed to prove any nexus betw
een these payments and the tes-
timony of Oviedo-Flores and Alvarado. 
As to the alleged sexual harassment on the part of Gutierrez, 
Respondent introduced evidence that the employees who al-

leged such activity were very cl
ose friends of Sanchez. From this evidence, Respondent argues
 that Oviedo-Flores and Alva-rado should be discredited.  Once again, I am unwilling to make 
this leap of logic. 
2. Alvarado™s duties as site director 
As site director20 at Rancho Dominguez, Alvarado signed 
employee timesheets in the space allotted for supervisors. He 

permitted employees to leave work when personal emergencies 
arose. However, in order to schedule time off, employees had to 
contact the main office. Alvara
do signed an employee change 
form in the ﬁoriginatorﬂ box requ
esting  that a part-time clerk 
become full time. Martha Sanchez signed in the box for ﬁper-
sonnel.ﬂ In June 1995, Alvarado recommended an employee for 
hire. The employee was hired. 
According to Alvarado, other 
employees also effectively re
commended hiring. He recalled 
specifically that Felipe Aguirre recommended Alma Torres for 
hire and she was hired. Alvarado also originated a check requi-
sition or pay advance request from Guadalupe Mora in March 

1997. Alvarado™s name appears as supervisor on this requisi-
tion. It was approved by Medina.  
In March, Alvarado signed a 1-year lease as ﬁlesseeﬂ for 
space to be occupied during that period by the Rancho Domin-
guez facility. He said that he and his coworkers knew that the 
building they were previously occupying was going to be sold. 

They found new space nearby but no one at the main office 
would sign the lease so Alvarado signed it. Alvarado thought that one of his coworkers negotiated the terms of the lease. Alvarado or one of his coworkers thereafter requested the rent 
money from the main office as it was due. These requests were 
subject to approval at the main office. Alvarado™s presence was 
later requested at a board of di
rectors meeting in order to ex-
plain his unauthorized signature on the lease. 
Alvarado reported to Martha 
Sanchez and Jose Jacques Me-
dina. He testified that he did not 
hire, fire, lay off, recall, disci-
pline, reward, promote, transfer, 
or assign work to employees.  
He did not grant vacation requests or interview applicants. 
Rudy Sanchez, another site direct
or, testified that he also al-
lowed employees to leave work when necessary. He recom-
mended pay raises but there is no evidence whether the raises 
were granted. He did not approv
e vacation schedules. However, 
he did convey them to the main office. 
Alvarado and all other site di
rectors were included on the 
Excelsior 
list provided for purposes of the election. Alvarado™s 
ballot was challenged by Gutierrez on the basis of his termina-
tion. Other employees on the 
Excelsior 
list, Julio Lopez, Pedro 
 20 Until March 1995, Alvarado was cla
ssified as legal counselor. In 
1995, he was advanced to site director II with an increase from $6.30  
to $9.50 per hour.  
 ONE STOP IMMIGRATION & EDUCATION CENTER 419de La Cruz, and Rudy Sanchez, were also site directors. Their 
ballots were not challenged. 
Gutierrez did not directly supervise the site directors until af-
ter Alvarado™s discharge. He stated that their duties included 
collecting timecards, collecting 
funds and depositing the funds 
in the bank, collecting requisitions for vacation, requesting 
legal assistance, and taking materi
als back and forth to the main 
office. Gutierrez testified that wh
en he took over supervision of 
site directors, that site directors could recommend specific indi-
viduals for employment or for 
termination, and supervise em-
ployees on a daily basis to make sure they reported to work, 

performed their work, and provided proper service. Prior to and 
since the time he took over site director supervision, Gutierrez 
believed that recommendations of the site directors with regard 

to discipline were usually followed. 
Respondent argues from these facts that Alvarado was a su-
pervisor based on his high rate of pay, the fact that he was in 
charge of a facility, he could grant time off and he could make 

effective recommendations as to employment status.
21 Factu-
ally, these assertions are flawed. It is impossible to compare 
Alvarado™s rate of pay with ot
her employees because that evi-
dence is not contained in the re
cord. It does appear that Alva-
rado was the highest person in authority at the Rancho 
Dominguez site. However, without 
other indicia of supervisory 
authority, this factor alone cannot confer supervisory authority. 
Finally, as to Alvarado™s ability to effectively recommend em-
ployee personnel actions, there is
 only one instance contained 
in the record. It is impossible to find supervisory authority 
based upon this one instance of 
effective recommendation. This 
is especially true in light of 
the unrebutted assertion that other 
employees made recommendations 
regarding hiring that were 
effectively followed. Respondent 
has failed to  show by a pre-
ponderance of the credible evidence that Alvarado was a super-
visor within the meaning of Section 2(11) of the Act. 
3. Analytical Framework 
In order to establish discriminatory motivation, the General 
Counsel bears the initial burden 
of persuasion to show that 
antiunion sentiment was a substan
tial or motivating factor in 

the challenged employer decision. Traditionally, the elements 
utilized by the General Counsel in satisfying his burden of per-
suasion are union activity, employ
er knowledge of the activity, 
timing of the discipline or discharge in proximity to the activ-
ity, and employer animus. The bu
rden of persuasion then shifts 
to the employer to prove its affirmative defense that it would 

have taken the same action if the employee had not engaged in 
protected activity. If the employer
 produces such evidence, the 
General Counsel may rebut with 
evidence that the alleged dis-
crimination would not have take
n place in the absence of the 
protected activity.
22 4. Arguments Counsel for the General Counsel asserts that he has shown 
direct knowledge of union and protected activity on the part of 
                                                          
 21 Respondent also relies on the fact that Alvarado signed a lease on 
Respondent™s behalf to support a finding of supervisory status. As to 
this factor, the record does not in
dicate that Alvarado possessed any 
such authority. Rather, 
the record indicates that Alvarado was called 
before the board of directors to
 explain his unauthorized action. 
22 Manno Electric, 
321 NLRB 278 (1996); 
Wright Line, 
251 NLRB 
1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1982); approved in 
NLRB v. Transportation Management 
Corp., 
 462 U.S. 393 (1983). 
Oviedo-Flores and Alvarado as well as animus towards that 
activity. Specifically, counsel no
tes that Gutierrez did not dis-
pute that he told Torres that Oviedo-Flores and Alvarado were 

not loyal to him because they were supporting the Union. The 
timing of the investigation of 
Oviedo-Flores™ 7-month old fight, 
1 day after a meeting at which Gutierrez interrogated employ-

ees about the union organizing committee, is also suspicious 
according to counsel and he asserts that an inference is sup-
ported that union activity was actually the cause for the investi-
gation. Finally, counsel notes 
that Respondent assisted em-ployee Castro in reducing his version of the fight to written 
form but did not even look at Oviedo-Flores™ personnel file, to 
which Oviedo-Flores referred the board for details of his sus-
pension and transfer following the fight. 
Counsel for the General Counsel also contends that Alva-
rado™s transfer and discharge were unlawfully motivated. On 
May 22, Gutierrez told Alvarado that he was tired of his union 
activity. On May 23, he told Alvarado to report to the Long 
Beach facility. That facility is staffed solely by volunteers. This 
transfer removed Alvarado from Whittier Boulevard and Ran-
cho Dominguez, where Alvarado
 had openly organized on be-
half of the Union. Counsel re
lies upon the timing of the trans-
fer, following closely on the heel
s of the threat regarding union 
activity, to support a nexus be
tween the two events. Counsel 
also claims support from Alvarado™s 12-year work record with-
out incident of discipline and the failure of Respondent to con-
duct an investigation into the alleged failure to report to Long 
Beach. 
Respondent characterizes
 this dispute as ﬁwholly unrelated in 
any substantive manner to the issue of anti-union animus.ﬂ 
Respondent asserts that the entir
e controversy is capable of 
explanation by looking beyond the framework of the Act to 
issues of personal bias. Respondent claims that Associate Di-
rector Medina and Sanchez, hi
s wife, enlisted the Union in 
order to draw attention away from an investigation into their 
financial wrongdoing. Creating a ﬁweb of loyaltyﬂ around 

them, they caused the discriminatees herein to lie in order to 
harm Executive Director Gutierrez. 
Respondent contends that there is absolutely no evidence of 
antiunion animus.  Gutierrez allowed employees to campaign 
openly and to use Respondent™s 
facilities for union activities. 
Moreover, Respondent voluntarily ag
reed to an election, recog-
nized the winning Union, and successfully negotiated a con-
tract. The board of directors unanimously voted that it had no 
objection to unionization of it
s employees. Prounion activists 
were allowed to address the board
 of directors even though they 
were not on the board™s meeting agenda. Moreover, Gutierrez™ 
business card notes that Respondent is a pro-organized labor, nonprofit community organization. Finally, Respondent points 
to the strong ties to organized labor among the members of its 
board of directors. 
Furthermore, assuming a prim
a facie case has been made, 
Respondent argues that Alvarado would have been discharged 
in any event  on the basis of insubordination and lying. Re-
spondent relies specifically on 
Alvarado™s mocking and sarcas-
tic behavior, his failure to report to Long Beach, and its asser-
tion that Alvarado was not on vaca
tion at the time of his dis-
charge. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4205. Analysis 
I find that Gutierrez questioned employees about the identity 
of union organizers,
23 twice threatened Alvarado with unspeci-
fied reprisals in retaliation for 
his union activity, and agreed to 
reinstate Alvarado only if he eschewed union activity. These 
findings are based on the credibility resolutions set forth above. 
In addition, I find that counsel for the General Counsel has 
adduced substantial credible evidence that the discharge of 
Oviedo-Flores and the transfer 
and discharge of Alvarado were motivated by union animus. I note specifically that Oviedo-
Flores was discharged shortly af
ter the advent of his open union 
activity for a fight which he engaged in 7 months prior to that 

time. Sanchez had already susp
ended and transferred Oviedo-
Flores at the time of the incident. As to Alvarado, I rely specifi-
cally on the fact that he was 
an outspoken, insubordinate em-
ployee for 12 years and was not disciplined in any way for his 
behavior. With the advent of his union activity, he was trans-
ferred to a location away from 
other employees and then dis-
charged without investigation. 
I find that neither of these disc
harges would have occurred in 
the absence of the employees™ union activity. If Respondent 

was seriously concerned about li
ability to its employees for 
Oviedo-Flores™ fight, it would have
 consulted the personnel file 
in order to ascertain what was done at the time of the fight. If 
Respondent had really discharged
 Alvarado for failure to re-
port, it would have presente
d other witnesses from the Long 
Beach facility to confirm the he was not present from 9 to 11 
a.m. as he asserted. There is no evidence to indicate that 
Gutierrez even attempted to ascertain what time Alvarado re-
ported to Long Beach and whether Luz Quezada looked outside 
in the parking lot at any time between 9 and 11 a.m. Accord-
ingly, I find that Respondent has fa
iled to show that either em-
ployee would have been discharged in any event. 
CONCLUSIONS OF 
LAW 1. By interrogating employees 
about their union activities, 
threatening employees with unspecified reprisals unless they 
ceased engaging in union activities, and offering to reinstate an 
employee if the employee stopped 
engaging in union activities, 
Respondent has engaged in unfair labor practices affecting 
commerce within the meaning of Section 8(a)(1) and Section 
2(6) and (7) of the Act. 
2. By discharging Gumaro Ov
iedo-Flores and transferring 
and discharging Hector Alvarado, Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 8(a)(3) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
                                                          
                                                           
23 Interrogation is not, by itself, a per 
se violation of Sec. 8(a)(1). In-
terrogation is coercive if, under all the circumstances, it reasonably 
tends to interfere with, restrain, or coerce employees in the exercise of 
their Sec. 7 rights. Emery Worldwide, 
309 NLRB 185, 187 (1993). 
Under this totality of circumstances 
approach, such factors as whether 
the interrogated employee is an open or active union supporter, the 

background of the interrogation, the nature of the information sought, 
the identity of the questioner, and 
the place and method of the interro-
gation are examined.  
Sunnyvale Medical Clinic
, 277 NLRB 1217 
(1985). In this instance, the head of the organization demanded of all 
employees to know who the union leaders were. Under these circum-
stances, I find the interrogation coercive. 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Respondent claims that Oviedo-Fl
ores is not eligible for re-
instatement due to two incidents which occurred after his dis-
charge. I rejected evidence regarding these events but allowed 
Respondent to elicit the evidence in the form of question and 
answer offers of proof. The first incident was at the East Los 
Angeles College gubernatorial debates shortly before the pri-
mary elections. According to 
Respondent™s witnesses, Oviedo-Flores grabbed Gutierrez by th
e tie, shook him and yelled at 
Gutierrez, calling him ﬁputa,ﬂ ﬁcabronﬂ and ﬁmaricon.ﬂ
24  A 
security guard removed Oviedo-Flores. 
The second incident occurred ou
tside Respondent™s main of-
fices. Board Member Fabian Nunez was present for a press 
conference organized by Jaime Martinez during negotiations 
for a collective-bargaining agreement. Union picketers, includ-
ing Oviedo-Flores, were present. Oviedo-Flores approached  
Nunez, raised his voice and challe
nged him to a fight by raising 
his fists close to Nunez™ face
 and calling him a maricon and 
stating that Nunez was being manipulated. 
Because I heard this evidence in question and answer offer 
of proof format and then rejected the offer of proof, counsel for 
the General Counsel did not attempt to rebut any of the evi-
dence. Given Respondent™s actions
 in suspending and transfer-
ring Oviedo-Flores for a fight with a coworker and Respon-dent™s enduring the insubordination of Alvarado for the entire 
length of his employment, it is doubtful that Respondent will be 
able to prove that it would have discharged Oviedo-Flores for 
these incidents. Nevertheless, because the issue was not fully 
litigated, I leave to the compliance phase of this proceeding the 
issue of whether Oviedo-Flores should be reinstated. A provi-
sional order of reinstatement will be recommended as to 
Oviedo-Flores. Respondent, having discriminato
rily discharged Gumaro 
Oviedo Flores must offer him reinstatement providing that a 
subsequent determination is made
 that he is entitled to rein-
statement. Respondent, having disc
riminatorily transferred and 
discharged Hector Alvarado, it 
must offer him reinstatement. Further, both employee
s must be made whole for any loss of 
earnings and other benefits, computed on a quarterly basis from 

date of discharge to date of pr
oper offer of reinstatement, less 
any net interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as computed in 
New Hori-zons for the Retarded
, 283 NLRB 1173 (1987).  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
25 ORDER The Respondent, One Stop Immigration and Education Cen-
ter, Inc., Los Angeles, California, its officers, agents, succes-
sors, and assigns, shall 
1. Cease and desist from 
 24 According to one of Respondent™s witnesses, Rudy Sanchez, a 
ﬁmariconﬂ is a sissy or homosexual.
 According to Kevin de Leon, an-
other of the witnesses, ﬁmariconﬂ means faggot or queer and is dis-
tinctly different than calling someone 
homosexual. In either event, both 
men testified that such language
 constituted fighting words. 
25 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 ONE STOP IMMIGRATION & EDUCATION CENTER 421(a) Interrogating employees about their union activities, 
threatening employees with unspecified reprisals unless they 
ceased engaging in union activities, and offering to reinstate an 
employee if the employee stopped
 engaging in union activities. 
(b) Discharging or otherwise 
discriminating against any em-
ployee for supporting International Union of Electronic, Elec-
trical, Salaried, Machine and Furniture Workers, AFLŒCIO, 
District 11, or any other union. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Hector 
Alvarado full reinstatement and offer Gumaro Oviedo-Flores 
provisional reinstatement subject to a supplement proceeding to 
their former positions of employ
ment or, if those positions no 
longer exist, to substantially 
equivalent positions without 
prejudice to their seniority or any other rights or privileges 
previously enjoyed.  
(b) Make Gumaro Oviedo-Flores and Hector Alvarado whole 
for any loss of earnings and other benefits suffered as a result 
of the discrimination against them, in the manner set forth in 
the remedy section of the decision. 
 (c) Within 14 days from the date of this Order, remove from 
its files any reference to the unl
awful transfer and discharges, 
and within 3 days thereafter 
notify the employees in writing 
that this has been done and that the discharges will not be used 
against them in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its fa-
cilities in the greater Los Angeles area copies of the attached 
notice (in both English and Spanish) marked ﬁAppendix.ﬂ
26 Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 21, after being signed by the Respondent™s au-
thorized representative, shall 
be posted by the Respondent im-
mediately upon receipt and mainta
ined for 60 consecutive days 
in conspicuous places including
 all places where notices to 
employees are customarily posted. Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by 
any other material. In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since April 21, 1997. 
                                                          
 26 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  